Title: To James Madison from Albert Gallatin, 30 April 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


30 April 1804, Treasury Department. “I had the honor to receive your letter of the 28th. instant; and have directed a remittance of two thousand dollars to be made to Tench Coxe Esquire. If that sum is not sufficient to purchase the four hundred additional copies of the laws of the United States, contemplated by the Act of last session, as ther[e] is no other fund from which the deficiency can with propriety be supplied, it seems to me that a less number of copies must be purchased; unless the contractor shall consent to wait until an additional appropriation shall have been made.”
